 1   WRIGHT, FINLAY & ZAK, LLP
 2   Gwen H. Ribar, Esq., SBN 188024
     Todd E. Chvat, Esq., SBN 238282
 3   4665 MacArthur Court, Suite 200
 4   Newport Beach, CA 92660
     Tel: (949) 477-5050; Fax: (949) 477-9200
 5
     tchvat@wrightlegal.net
 6
 7
     Attorneys for Defendant, U.S. Bank Trust National Association, as Trustee, for
     ABS Loan Trust VI
 8
                        UNITED STATES DISTRICT COURT
 9
10
                 FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                  Case No. 1:21- CV-00854-DAD-SKO
12
13                     Plaintiff,               JOINT STIPULATION AND
                                                ORDER TO EXTEND TIME FOR
14          v.                                  DEFENDANT TO RESPOND TO
15                                              PLAINTIFF’S COMPLAINT
     JG SNIDER ENTERPRISES, INC d/b/a
16
     TANO BONSAI AND                            (Doc. 15)
17   LANDSCAPING; JOHN G. SNIDER;
18
     COLLEEN FAUGH-SNIDER;                      Current response date: June 22, 2021
     CHARLES SUMNER WINSTON III,                New response date: August 20, 2021
19   SUCCESSOR CO-TRUSTEE OF THE
20   NADINE SNIDER WINSTON                      Complaint filed: May 28, 2021
     REVOABLE TRUST DATED APRIL
21   26, 1994; MARSHA LEA WINSTON-              [Pursuant to Local Rule 144]
22   FAYER SUCCESSOR CO-TRUSTEE
     OF THE NADINE SNIDER WINSTON
23
     REVOCABLE TRUST DATED APRIL
24   26, 1994; US BANK TRUST
25   NATIONAL ASSOCIATION AS
     TRUSTEE FOR ABS LOAN TRUST
26   VI; BANK OF AMERICA, N.A; ANN
27   LEALE; STUART SNIDER; and
28

                                      -1-
         JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO
                       RESPOND TO PLAINTIFF’S COMPLAINT
 1   STANISLAUS COUNTY,
     CALIFORNIA;
 2
 3                       Defendants.
 4
 5         TO THE UNITED STATES DISTRICT COURT, FOR THE
 6   EASTERN DISTRICT OF CALIFORNIA:
 7         IT IS HEREBY STIPULATED AND AGREED between Defendant,
 8   U.S. Bank Trust National Association, as Trustee, for ABS Loan Trust VI
 9   (“Defendant”) by and through their undersigned counsel, and Plaintiff, United
10   States of America (“Plaintiff”) by and through their undersigned counsel
11   (collectively as the “Stipulating Parties”), as follows:
12         1.     WHEREAS, Plaintiff filed its Complaint (the “Complaint”) on May
13   28, 2021;
14         2.     WHEREAS, Defendant’s response to the Complaint is currently due
15   on June 22, 2021;
16         3.     WHEREAS, Plaintiff’s Complaint seeks reduce certain tax
17   assessments to judgment and foreclose upon three (3) properties owned by
18   defendants John G. Snider and Colleen Faugh-Snider – the Elizabeth Way
19   Property, Sandling Property, and Fulkerth Property (Complaint, ¶¶20-30);
20         4.     WHEREAS, Plaintiff’s Complaint seeks lien priority over all
21   interests in the properties acquired after the attachment of the federal tax liens
22   (Complaint, ¶¶70, 76, and 82);
23         5.     WHEREAS, Defendant is the lienholder and beneficiary of a second
24   mortgage loan secured by the Elizabeth Way Property;
25         6.     WHEREAS, the Stipulating Parties desire to conserve litigation costs
26   and have discussed resolving the matter between them via a stipulated judgment
27   with respect to lien priority;
28

                                       -2-
          JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO
                        RESPOND TO PLAINTIFF’S COMPLAINT
 1         7.     WHEREAS, because there are multiple lienholders named in the
 2   action in connection with the properties, Plaintiff desires to enter into a global
 3   stipulation with all lienholders as opposed to piecemeal stipulations;
 4         8.     WHEREAS, in order to give Plaintiff time to communicate with
 5   other lienholders and not force Defendant to incur unnecessary fees in prosecuting
 6   its defense, the Stipulating Parties agree that Defendant’s response deadline shall
 7   be extended for sixty (60) days which should afford Plaintiff enough time to meet
 8   and confer with the other lienholders regarding a global stipulation;
 9         9.     WHEREAS, no prior extensions to respond to the Complaint have
10   been requested or given;
11         10.    WHEREAS, in light of the above, the Stipulating Parties agree to
12   extend Defendant’s time to respond to the Complaint to August 20, 2021, which
13   is sixty (60) days from the current response date of June 22, 2021;
14         11.    WHEREAS, this Stipulation waives no rights of the Stipulating
15   Parties.
16         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED
17   BY AND BETWEEN THE UNDERSIGNED COUNSEL:
18         1.     That the deadline for Defendant to file and serve a response to
19   Plaintiff’s Complaint shall be August 20, 2021;
20         2.     It is further stipulated that this Stipulation may be countersigned or
21   signed in parts, and that all facsimile or electronically transmitted signatures shall
22   have the same effect as if an original.
23         IT IS SO STIPULATED.
24
25   Dated: June 23, 2021                      By:   /s/ Issac M. Hoenig, Esq.
26                                                   David A. Hubbert, Esq.
                                                     Issac M. Hoenig, Esq.
27                                                   Attorneys for Plaintiff,
28                                                   United States of America

                                       -3-
          JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO
                        RESPOND TO PLAINTIFF’S COMPLAINT
 1                                        WRIGHT, FINLAY & ZAK, LLP
 2
 3   Dated: June 23, 2021           By:   /s/ Todd E. Chvat
                                          T. Robert Finlay, Esq.
 4                                        Todd E. Chvat, Esq.
 5                                        Attorneys for Defendant, U.S. Bank
                                          Trust National Association, as
 6
                                          Trustee, for ABS Loan Trust VI
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -4-
         JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO
                       RESPOND TO PLAINTIFF’S COMPLAINT
 1                                          ORDER
 2            On May 28, 2021, Plaintiff United States of America (“Plaintiff”) filed its
 3   Complaint (Doc. 1), which was served on Defendant US Bank Trust National
 4   Association, as Trustee for ABS Loan Trust VI (“Defendant”), on June 1, 2021 (see
 5   Doc. 6). Defendant’s deadline to respond to the Complaint was June 22, 2021.
 6            Plaintiff and Defendant filed a “Joint Stipulation to Extend Time for
 7   Defendant to Respond to Plaintiff’s Complaint” (Doc. 15) on June 23, 2021—one
 8   day after Defendant’s responsive pleading deadline. Although the Court may
 9   extend time to file a responsive pleading after the deadline has expired because of
10   “excusable neglect,” Fed. R. Civ. P. 6(b)(1)(B), no such excusable neglect has been
11   articulated—much less shown—here.
12            Notwithstanding this deficiency, given the absence of bad faith or prejudice
13   to Plaintiff (as evidenced by the parties’ agreement to the extension of time), and in
14   view of the liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general
15   purpose of seeing that cases are tried on the merits, see Ahanchian v. Xenon
16   Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010), the Court GRANTS the
17   parties’ stipulated request. The parties are cautioned that future post hoc request
18   for extensions of time will be viewed with disfavor.
19            Based on the foregoing, IT IS HEREBY ORDERED that Defendant’s
20   deadline to respond to Plaintiff’s Complaint is extended to August 20, 2021.
21
     IT IS SO ORDERED.
22
23   Dated:     June 24, 2021                           /s/ Sheila K. Oberto            .
24                                                UNITED STATES MAGISTRATE JUDGE

25
26
27
28
                                       -1-
          JOINT STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT TO
                        RESPOND TO PLAINTIFF’S COMPLAINT
